OPINION
PER CURIAM.
Pro se petitioner Lamar Brown has filed a petition for writ of mandamus pursuant to 28 U.S.C. § 1651. He seeks an order compelling the District Court to act on his 28 U.S.C. § 2254 petition for writ of habe-as corpus. Specifically, he asks that we compel the District Court to remand his criminal case to the state trial court with instructions to change his sentence. Our review of the District Court’s docket reveals that Brown’s action was resolved by the District Court shortly after he filed this petition, and that Brown has filed an appeal of that order, which is currently pending. See M.D. Pa. Civ. A. No. 12-cv-02021. Brown’s mandamus petition is therefore moot, and we will deny it accordingly.